UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

CHRISTOPHER KIRK ELLEDGE,

Plaintiff,
Case No. 2:19-cv-11233
v. Hon. Victoria A. Roberts
RICHARD MEREDITH,
CORPORAL BOWERS, AND
CAPTAIN HARRIS,
Defendants.

/
OPINION AND ORDER OF PARTIAL DISMISSAL
I. Introduction

Christopher Kirk Elledge, who is presently confined at the Baraga Correctional
Facility filed a pro se civil rights complaint. The complaint names three defendants,
all of whom are employed by the Wayne County Sheriffs Department. For the reasons
stated below, the Court summarily dismisses the complaint under 28 U.S.C. §§
1915(e)(2) and 1915A(b) with respect to defendants Bowers and Harris. The case may
proceed against defendant Meredith.

IJ. Standard of Review

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321
(1996) (PLRA), the Court is required to dismiss any prisoner action brought under
federal law if the complaint is frivolous, malicious, fails to state a claim upon which

relief can be granted, or seeks monetary relief from a defendant immune from such

relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § 1997e(c). The Court must read
plaintiffs pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520
(1972), and accept plaintiffs allegations as true, unless they are clearly irrational or
wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of
a right secured by the federal Constitution or laws and must show that the
deprivation was committed by a person acting under color of state law. West v. Atkins,
487 U.S. 42, 48 (1988); Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996).
While a complaint need not contain detailed factual allegations, a plaintiffs
allegations must include more than labels and conclusions. Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(‘Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.”). The court must determine whether the
complaint contains “enough facts to state a claim to relief that is plausible on its face.”
Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 679.

III. Complaint

The complaint asserts that on April 25, 2017, when Plaintiff was being escorted
from a courtroom back to the bullpen by defendant Meredith, Meredith directed him
into an isolated area and “attacked [plaintiff] and beat [him] to the point that [he]

was hospitalized at the Detroit Receiving Hospital for 3 days.” Dkt. 1, at 5, 6-7, 15.
The complaint also asserts that defendant Bowers failed to follow court
protocol by accompanying Meredith while plaintiff was escorted to the bullpen.
Finally, the complaint asserts that defendant Harris failed to “properly follow-up on
complaint of plaintiff.” Id.

IV. Discussion
A. Defendant Meredith

Plaintiffs claim against defendant Meredith is straight-forward. He asserts
that Meredith beat him without provocation or justification. In its prohibition of
“cruel and unusual punishments,” the Eighth Amendment prohibits the use excessive
physical force against prisoners by state actors. See Hudson v. McMillian, 503 U.S. 1
(1992); Farmer v. Brennan, 511 U.S. 825, 832 (1994). The complaint states an Eighth
Amendment claim against defendant Meredith.

B. Defendant Bowers

Plaintiff claims that defendant Bowers failed to follow court policy by allowing
Meredith to transfer plaintiff to the bullpen alone. A complaint must allege facts
showing that each named defendant participated, condoned, encouraged, or
knowingly acquiesced in the misconduct to establish liability. See Taylor v. Michigan
Dep’t of Corrections, 69 F.3d 716, 727-28 (6th Cir. 1995). The complaint does not
assert that Bowers had any knowledge that Meredith would assault plaintiff or that
he encouraged the assault in anyway. Furthermore, a respondeat superior theory of

liability is not available in a civil rights action. Iqbal, 556 U.S. at 676; Flagg v. Detroit,
715 F.3d 165, 174 (6th Cir. 2013). The complaint will be dismissed as against
defendant Bowers.
C. Defendant Harris

The complaint asserts that defendant Harris failed to properly respond to

“

plaintiffs grievance regarding the assault. Generally, where a defendant’s “only role[]
... involve[s] the denial of administrative grievances or the failure to act ... [he or she]
cannot be liable under § 1983.” Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999);
Skinner v. Govorchin, 463 F.3d 518, 525 (6th Cir. 2006). Accordingly, plaintiff fails to
state a claim against defendant Harris.
V. Order

The Complaint is SUMMARILY DISMISSED for plaintiffs failure to state a
claim against defendants Bowers and Harris.

Plaintiffs claims against defendant Meredith survive the Court’s initial
screening under 28 U.S.C. §§ 1915(e)(2)(B).

IT IS ORDERED.

s/ Victoria A. Roberts

Victoria A. Roberts
United States District Court

Dated QUE D8 2019
